Henry Epstein, J.
This is a motion by the secretary of plaintiff corporation for an injunction against the defendant, who, it is alleged, represents the sole stockholder (George Waller) of plaintiff corporation. The sole stockholder is also the husband of the secretary of the corporation.
George Waller is 78 years old and on June 25, 1958, he was adjudicated to be mentally ill by the Supreme Court, Kings County, and committed to Pilgrim State Hospital. The sole asset of the corporation is a small tenement building in Manhattan.
*949The defendant, who claims to have represented the corporation from its formation, visited George Waller, in Pilgrim State, and obtained an authorization from him to collect the rents of the property and to apply them for the benefit of the corporation. Armed with this paper, he did collect the rents. There is no question raised at this time about the application of the rents so collected.
Lena Waller, George’s wife, has attempted to collect the rents, but met resistance on the part of some tenants who feared a double liability. The corporation has many pressing debts that must soon be met. Dual operation of this corporation can only mean ruin for the stockholder.
The court will not recognize the authorization given to defendant by George Waller and grants the injunction against defendant restraining him from in any way interfering with the operation of the corporation. This injunction will continue until such time as a committee is appointed of the person and property of George Waller. This injunction is also conditioned upon the application by the wife for the appointment of a committee. The rents collected by the wife are to be strictly applied for the benefit of the corporation.
Settle order.